—In an action to recover damages for personal injuries based upon medical malpractice, the defendants separately appeal from an order of the Supreme Court, Nassau County (Brucia, J.), dated December 4, 1987, which granted the plaintiff’s motion, inter alia, for a mistrial.
Ordered that the appeal is dismissed, without costs or disbursements.
It is well settled that an order granting a mistrial motion is not appealable (see, CPLR 5501; City of Elmira v Larry Walter, Inc., 111 AD2d 553; Graney Dev. Corp. v Taksen, 66 AD2d 1008 [and cases cited therein]). Accordingly, this appeal must be dismissed. Kunzeman, J. P.. Rubin, Eiber and Rosenblatt, JJ., concur.